SUPREME COURT OF ARIZONA
                              En Banc




DOUGLAS AUTO & EQUIPMENT,            )   Arizona Supreme Court
                                     )   No. CV-01-0239-PR
                Petitioner Employer, )
                                     )   Court of Appeals
                                     )   Division Two
                                     )   No. 2 CA-IC 00-0053
STATE COMPENSATION FUND,             )
                                     )   Industrial Commission
                Petitioner Insurer, )    of Arizona
                                     )   No. 20000-310435
                   v.                )   Insurer No. 00-01472
                                     )
THE INDUSTRIAL COMMISSION OF         )
ARIZONA,                             )
                                     )
                Respondent,          )
                                     )
CARLOS ZAZUETA,                      )     O P I N I O N
                                     )
                Respondent Employee. )
                                     )
____________________________________)

                 Industrial Commission of Arizona
       The Honorable LuAnn Haley, Administrative Law Judge
                          AWARD AFFIRMED
_________________________________________________________________

                 Opinion of the Court of Appeals
                           Division Two
              200 Ariz. 37, 21 P.3d 855 (App. 2001)
                              VACATED
_________________________________________________________________


State Compensation Fund
James F. Crane, Chief Counsel                                  Phoenix
By   Robert A. Schuler                                          Tucson
Attorneys for State Compensation Fund
 and Douglas Auto & Equipment

The Industrial Commission of Arizona
Anita R. Valainis, Chief Counsel                            Phoenix
Les Gilbertson                                             Tucson
Attorney for Carlos Zazueta
_________________________________________________________________

M c G R E G O R, Vice Chief Justice

                                     I.

¶1         Douglas Auto & Equipment (Douglas Auto) employed Carlos

Zazueta as a mechanic.      On Wednesday, January 19, 2000, Zazueta

slipped on some oil and twisted his left knee.          Zazueta worked all

of Wednesday, as well as Thursday and Friday.            After taking two

scheduled days off and missing work on Monday, Zazueta reported the

knee injury to his employer on Tuesday, January 25, 2000.           Douglas

Auto sent Zazueta for medical care that day and immediately began

its investigation of the injury.          On April 5, 2000, a physician

diagnosed Zazueta’s knee injury as a torn medial meniscus.           On May

15, 2000, Zazueta underwent surgery to repair his knee injury.

¶2         When   Zazueta   sought   workers’      compensation   benefits,

Douglas Auto argued that Zazueta’s failure to forthwith report his

injury, as required by Arizona Revised Statutes (A.R.S.) section

23-908.D, made him ineligible for benefits.          After concluding that

Zazueta had complied with the statute, an administrative law judge

awarded   compensation.     Douglas       Auto   requested   administrative

review, arguing that the judge had not considered whether the delay

in   reporting    prejudiced   Douglas       Auto.      On    review,   the

administrative law judge found no prejudice and affirmed the award.

¶3         Douglas Auto filed a statutory special action in the


                                     2
court of appeals.    The court concluded that the administrative law

judge’s findings lacked the specificity required by Post v. Indus.

Comm’n, 160 Ariz. 4, 770 P.2d 308 (1989), and set aside the award.

¶4        We granted review to determine whether the administrative

law judge’s findings were sufficient to justify excusing Zazueta

from complying with the forthwith reporting requirement of A.R.S.

section 23-908.D.     We exercise jurisdiction pursuant to Arizona

Constitution Article VI, Section 5.3 and Arizona Rules of Procedure

for Special Actions 8(b).

                                 II.

¶5        To be eligible for workers’ compensation benefits, an

employee who is injured on the job must “forthwith report the

accident and the injury resulting therefrom to [his] employer.”

A.R.S. § 23-908.D.    This reporting requirement prevents prejudice

to an employer in two ways.       First, a prompt report of injury

allows an employer to ensure that the injured employee receives

early medical treatment, which prevents aggravation of the injury.

Thompson v. Indus. Comm’n, 160 Ariz. 263, 266, 772 P.2d 1116, 1119

(1989)(quoting 3 A. Larson, The Law of Workmen’s Compensation

§ 78.20 (1988)).     Second, timely notice affords the employer an

opportunity to investigate the accident close in time to its

occurrence.   Id.

¶6        Section 23-908, however, also allows the Commission to

excuse an employee’s failure to forthwith report his injury:

                                  3
     The commission may relieve the injured person . . . from
     the loss or forfeiture of compensation if it believes
     after investigation that the circumstances attending the
     failure . . . to report the accident and injury are such
     as to have excused them.

A.R.S. § 23-908.E.

¶7        We have recognized at least two instances in which the

Commission may excuse non-compliance with section 23-908.D:      1)

when the employee “had no way of knowing either that the injury had

occurred or that the injury was causally related to employment;” or

2) when the employer has not been prejudiced by the employee’s lack

of diligence in reporting the injury.    Pacific Fruit Express v.

Indus. Comm’n, 153 Ariz. 210, 217, 735 P.2d 820, 827 (1987)(supp.

op.); Magma Copper Co. v. Indus. Comm’n, 139 Ariz. 38, 43-44, 676
P.2d 1096, 1101-02 (1983).1

¶8        In this case, the administrative law judge expressly

found that Zazueta’s non-compliance with section 23-908 could be

excused both because he did not know a compensable injury had

occurred before the time he reported the injury and because Douglas

Auto suffered no prejudice from the reporting delay.   We conclude

that the judge’s findings underlying these conclusions, while not

as detailed as we would prefer, meet the requirements of Post.




     1
           The burden of proving an excuse rests with the injured
employee, who must do so by a preponderance of the evidence.
Pacific Fruit, 153 Ariz. at 216, 135 P.2d at 826.

                                4
                                       III.

¶9          To excuse a claimant’s failure to timely report an

injury, the administrative law judge must make findings that

support the excuse:

      [A]dministrative law judges should explicitly state their
      resolution of conflicting evidence on material and
      important issues, find the ultimate facts, and set forth
      their application of law to those facts.

Post, 160 Ariz. at 8, 770 P.2d at 312.                          findings must be

specific,    not    only     to    encourage     judges    to    consider     their

conclusions carefully, but also to permit meaningful judicial

review. Miller v. Bd. of Supervisors, 175 Ariz. 296, 299, 855 P.2d
1357, 1360 (1993); Shelby Sch. v. Arizona State Bd. of Educ., 192
Ariz. 156, 163 ¶ 24, 962 P.2d 230, 237 ¶ 24 (App. 1998).                Although

findings    need   not     be     exhaustive,    they     cannot   simply     state

conclusions.        Judges      must   make     factual    findings    that    are

sufficiently comprehensive and explicit for a reviewing court to

glean the basis for the judge’s conclusions.              Post, 160 Ariz. at 8,

770 P.2d at 312; Shelby Sch., 192 Ariz. at 163 ¶ 22, 962 P.2d at

237 ¶ 22.

¶10         The    administrative       law    judge’s     findings   adequately

support her decision to excuse Zazueta from complying with the

prompt reporting requirements of section 23-908.                An employee need

not report every bruise or scrape to his employer.                    Rather, an

employee must report an injury only when, with the exercise of



                                         5
reasonable      care,    he    should   have   known    that   he    suffered   a

compensable injury.           See Pacific Fruit, 153 Ariz. at 213-14, 735

P.2d at 823-24; English v. Indus. Comm’n, 73 Ariz. 86, 91, 237 P.2d
815, 818 (1951) (discussing when the right to workers’ compensation

accrues); Hartford Accident & Indem. Co. v. Indus. Comm’n, 43 Ariz.
50, 55-56, 29 P.2d 142, 144 (1934) (“[I]f [the injury] is slight or

trivial at the time and noncompensable and later on develops

unexpected results . . . the statute runs, not from the date of the

accident, but from the date the results of the injury become

manifest and compensable.”).

¶11           The administrative law judge expressly found not only

that Zazueta testified credibly and that all conflicts in testimony

would    be   resolved    in    his   favor,   but   also   that    he   “credibly

testified he delayed reporting the injury with the hope that it

would heal on its own.”            Zazueta v. Douglas Auto & Equip., No.

20000-310435, Decision upon Hr’g at finding 14 (Aug. 16, 2000).

That finding, which in essence means that Zazueta had “no way of

knowing . . . that [a compensable] injury had occurred,” provides

sufficient basis for excusing him from complying with section 23-

908.D.    Pacific Fruit, 153 Ariz. at 217, 735 P.2d at 827.

¶12           The findings also support the alternative ground for

excusing non-compliance by providing an adequate basis for the

judge’s conclusion that “the totality of the evidence established

that the employer was not prejudiced by the 6 day delay.”                  Zazueta


                                         6
v. Douglas Auto & Equip., No. 20000-310435, Decision upon Review at

finding 2 (Sept. 21, 2000).     We note initially that, while the

number of days between injury and the employee’s report of the

injury is not decisive, the fact that a short period of time lapses,

as occurred in this instance, makes prejudice to the employer less

likely. The judge found that Douglas Auto investigated the accident

immediately after Zazueta’s report.    Douglas Auto has not suggested

that the six-day reporting delay hampered its investigation, and

other facts found by the judge provide some indication why no

prejudice resulted. Because no one other than Zazueta witnessed the

accident, the passage of time could not have resulted in the loss

of relevant memories.2   The findings also show that the reporting

delay did not aggravate Zazueta’s injury.      Although Douglas Auto

sent Zazueta to a physician the day he reported the knee injury,

Zazueta did not undergo surgery to repair the medial meniscus tear

until more than four months later.     The fact that months elapsed

between Zazueta’s initial physician’s visit and his eventual surgery

certainly undermines any suggestion that a six-day delay aggravated

the injury.

¶13       Although the decision      upon review did not expressly

combine the finding that Douglas Auto experienced no prejudice with

the facts supporting that conclusion, this lack of clarity does not


      2
          In addition, although the reports of some co-workers
varied from Zazueta’s statements, the administrative law judge
expressly adopted Zazueta’s version of events as the most credible.

                                 7
automatically defeat the award.   The original factual findings were

sufficiently specific to support the no prejudice finding.

                                  IV.

¶14       For the foregoing reasons, we vacate the opinion of the

Court of Appeals and affirm the award.



                         _______________________________________
                         Ruth V. McGregor, Vice Chief Justice



CONCURRING:



___________________________________
Charles E. Jones, Chief Justice


____________________________________
Stanley G. Feldman, Justice


____________________________________
Thomas A. Zlaket, Justice




                                   8